 



 
EXHIBIT 10.26
DRESSER-RAND LOGO [y30607y3060700.gif]
 
Headquarters
Paul Clark Drive
PO Box 560
Olean, NY 14760
Phone: 716-375-3829
Fax: 716-375-2908
 
March 18, 2005
 
Mr. Leonard Anthony
7118 W. Cross Creek Trail
Brecksville, Ohio 44141
 
Dear Len,
 
This letter will further confirm details of your compensation package with
Dresser-Rand for the position of Executive Vice President and Chief Financial
Officer, reporting to Vince Volpe, President and CEO. Please review the letter,
sign your acceptance and start date, keep a copy for yourself and return the
original to me. I will begin immediate authorization of your relocation program.
 
The annual salary is $375,000. The annual incentive program bonus target will be
75% of base salary. The equity program is outlined to you in the LLC documents
already sent, at an 8% level (800,000 profits units), entitling you to share in
appreciation above a value of $4.33 per profits unit. You will receive our
standard executive level relocation reimbursement program. Participation in our
employee benefit program will begin on the first of the month following your
start date.
 
Additionally, you will be eligible for one year of severance pay if you are
terminated from Dresser-Rand, with the exception of termination for cause.
 
All offers of employment are contingent upon providing the necessary
documentation to ensure compliance with the Immigration Reform and Control Act
of 1986, signing company policy agreements such as our Code of Conduct, and
completing a successful standard pre-employment drug screening and background
check. Upon acceptance of the offer, Sue Chiapuso (716-375-3735) will be your
contact to make arrangements for these procedures.
 
If you have any questions, please contact me directly on my cell phone at
716-378-7379, or feel free to call Vince at 716-375-3701.
 
Very truly yours,
 
Elizabeth C. Powers
Vice President, Human Resources
 
Cc: Vince Volpe
 
I accept the offer of employment from Dresser-Rand, as described above. My start
date will be _ _ .

(Signature)                                   (Date)

